MEMORANDUM **
Oscar Quintanilla, a native and citizen of El Salvador, petitions pro se for review of the Board of Immigration Appeals’ dismissal of his appeal from an immigration judge’s decision denying cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252(a), and we deny the petition for review.
Quintanilla contends that the Board erred in dismissing his appeal as one day late under 8 C.F.R. §§ 1003.38(b) and (c) and 1240.15 because he sent his pro se notice of appeal by certified mail on July 3, 2007, two days before it was due.
Quintanilla has not established rare circumstances justifying an exception to the deadline for appeal. See Oh v. Gonzales, 406 F.3d 611, 613 (9th Cir.2005).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.